Citation Nr: 0307462	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  00-21 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability due to 
retinitis pigmentosa.

2.  Entitlement to service connection for warts on the hands.

3.  Entitlement to service connection for a bilateral foot 
fungus.

4.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This matter came before the Board of Veterans' Affairs 
(Board) on appeal of a July 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal now returns following 
remand by the Board in June 2001.  In connection with his 
appeal the veteran testified before the undersigned via 
videoconference in November 2000; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has current disability due to the disease of 
retinitis pigmentosa; retinitis pigmentosa was present during 
active service and did not clearly and unmistakably exist 
prior to active service

3.  In February 2003, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran requesting withdrawal of the appeal relevant to the 
issues of entitlement to service connection for warts on the 
hands, entitlement to service connection for a bilateral foot 
fungus, and entitlement to special monthly pension benefits 
based on the need for aid and attendance.




CONCLUSIONS OF LAW

1.  The veteran has disability due to retinitis pigmentosa 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002); VAOPGCPREC 67-90 
(July 18, 1990) published at 55 Fed. Reg. 43,253 (1990) (a 
reissue of General Counsel opinion 008-88 (September 27, 
1988), and VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  

2.  The criteria for withdrawal of a substantive appeal 
relevant to the issues of entitlement to service connection 
for warts on the hands, entitlement to service connection for 
a bilateral foot fungus, and entitlement to special monthly 
pension benefits based on the need for aid and attendance 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Retinitis Pigmentosa

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The liberalizing provisions of 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Factual Background

The report of medical history at service entrance, dated in 
October 1965, notes no history of any eye problem.  On the 
accompanying report of medical examination, no abnormalities 
of the eyes or visual acuity were noted.  The veteran's 
visual acuity was stated to be 20/20 bilaterally and his eye 
color was identified as brown.  The report of medical history 
at separation, dated in August 1968, notes no abnormality of 
the eyes.  On the accompanying report of medical examination, 
the veteran's visual acuity was noted to be 20/20 
bilaterally.  There was no note of any abnormality of the 
eyes.  The veteran's eye color was identified as hazel.

Private records dated in September 1995 note a panretinal 
dysfunction affecting both eyes.  VA outpatient records dated 
in September 1995 suggest retinitis pigmentosa.

In October 1995 the veteran applied for VA benefits for 
blindness.  He identified medical treatment at VA facilities.  
The veteran submitted colored photographs of himself 
purported to represent pre- and post-service images.  The 
pre-service image shows a brown eye color and the post-
service image shows a lighter eye color, asserted by the 
veteran to be green. 

In October 1995, the veteran appeared for multiple VA 
examinations.  In connection with a visual examination, he 
gave a history of having developed night blindness at age 20, 
with progressive worsening of visual symptoms since that 
time.  Current examination revealed tunnel vision and 
bilateral ring scotomas to confrontation.  The impression was 
retinitis pigmentosa; the examiner noted that the veteran was 
considered legally blind due to decreased central visual 
acuity.

A May 1999 statement from a VA ophthalmologist indicates that 
a blood sample was negative for known retinitis pigmentosa 
mutations.  

The veteran testified at a personal hearing in October 1999, 
and included testimony relevant to the nature of in-service 
visual symptoms such as a change in eye color, difficulty 
with night vision, a feeling of eye strain, and episodes of 
seeing flashes of light.

In a statement dated in May 2000, S. Russell, M.D., an 
Associate Professor and Director of the Vitreoretinal Service 
at the University of Iowa, noted evaluation of the veteran 
jointly with A. Chang, M.D. of VA's Iowa City Medical Center 
in April 2000.  Dr. Russell viewed photographs of the veteran 
in basic training and compared the photograph showing brown 
irides to the veteran's current blue eye color, describing 
such as a pigmentary loss.  Dr. Russell opined that the 
change in iris color was likely due to retinitis pigmentosa, 
identifying possible causes as either a low grade 
inflammation or an epitheliopathy from retinitis pigmentosa 
related retina autoantibodies.  

In a statement dated in November 2000, Dr. Russell indicated 
that the veteran originally presented with retinitis 
pigmentosa during the time he was in the military, as 
evidenced by early depigmentation of his iris.  Dr. Russell 
cited to medical treatise information supporting a connection 
between a loss of pigmentation in the iris and early 
retinitis pigmentosa; the treatise information is associated 
with the claims file.  

In November 2000, the veteran testified before the 
undersigned.  His representative set out that the veteran was 
legally blind, and noted that the veteran underwent a change 
in eye color during service.  The representative also 
indicated that the veteran had experienced light flashes from 
the corner of his eyes during service.  The veteran's 
representative then cited to medical evidence in the claims 
file, to include the October 1995 VA examination report and 
post-service opinions offered by VA and private physicians.  
The veteran himself again recounted his in-service visual 
symptoms and also testified as to continually decreasing 
visual acuity post-service.

In a statement dated in July 2001, Dr. Russell indicated that 
the veteran had typical peripheral retinal pigmentation, 
characteristic visual field defects and other findings 
consistent with the diagnosis of retinitis pigmentosa.  He 
also stated that the changes in the veteran's iris 
pigmentation could have represent the initial manifestations 
of the disease.    Dr. Russell concluded that it was likely 
that the veteran had a genetic defect that caused retinitis 
pigmentosa.

The veteran appeared for a VA examination in September 2001.  
The examiner cited to review of the claims file, to include a 
history of primary photoreceptor degeneration diagnosed as 
retinitis pigmentosa.  The veteran was noted to have had 
chronic complaints of nyctalopia and constricted visual 
fields, as well as a bilateral change in iris color during 
active service.  The VA examiner reviewed photographs from 
1965 and 1968, which were interpreted to show brown eyes at 
service entrance and blue eyes at discharge.  The veteran 
also reported that night blindness and visual field 
constition started during active service.  The VA examiner 
also noted that the diagnosis of retinitis pigmentosa was 
first made in 1972 and that the change in iris colors had 
been attributed to a possible immunologic reaction to 
photoreceptor degeneration that occurs in retinitis 
pigmentosa.  The examiner noted that a lack of family history 
pointed toward an autosomal recessive inheritance pattern and 
thus concluded that the veteran's disease was an inherited 
one.  The VA examiner then opined that such would have 
progressed regardless of military service, and that, if 
related to retinitis pigmentosa, the iris change would also 
have occurred regardless of service.  Based on such, the 
examiner concluded that the veteran's retinitis pigmentosa 
was more likely than not unrelated to active service.

A report of VA examination completed in October 2002 shows a 
diagnosis of autosomal dominant retinitis pigmentosa.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238 
(1994).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993), 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 (27th 
ed. 1988).

Service connection may be granted for hereditary diseases 
that either first manifest themselves during service or which 
pre-exist service and progress at an abnormally high rate 
during service.  VAOPGCPREC 67-90.  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90.  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran was not found to have retinitis 
pigmentosa in service, the record does contain photographic, 
lay and medical evidence indicating that the veteran 
experienced a change in iris pigmentation during service and 
that this change was a manifestation of retinitis 
pigmentation.  In the Board's opinion, the evidence 
supporting the proposition that retinitis pigmentation was 
present in service is at least in equipoise with that against 
this proposition. 

In addition, although the medical evidence indicates that the 
veteran's retinitis pigmentosa is due to a genetic/hereditary 
defect, the medical evidence also indicates that the 
retinitis pigmentosa is a disease.  Therefore, the disability 
resulting from retinitis pigmentosa is subject to service 
connection.  

Finally, the Board notes that since no visual or eye 
abnormality was found on the service entrance examination, 
the veteran is presumed to have had no visual or eye 
disability at the time of entrance onto active duty.  The 
record is devoid of any evidence indicating that the disease 
of retinitis pigmentosa, as opposed to the defect causing the 
disease, existed prior to service.  Therefore, the 
presumption of soundness has not been rebutted and the 
veteran is entitled to service connection for the disability 
resulting from retinitis pigmentosa.  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

The facts are undisputed:  The veteran perfected an appeal 
relevant to the issues of entitlement to service connection 
for warts on the hands, entitlement to service connection for 
a bilateral foot fungus, and entitlement to special monthly 
pension benefits based on the need for aid and attendance.  
In a decision dated in February 2003, the RO granted 
entitlement to special monthly pension benefits based on 
housebound status but continued to deny entitlement to 
special monthly pension benefits based on the need for aid 
and attendance.  

Then, in a VA Form 9, received in February 2003, the veteran 
clearly indicated his desire to withdraw his appeal with 
respect to all issues except for service connection for 
disability resulting from retinitis pigmentosa.  

As such, the Board finds the veteran has satisfied the 
criteria for a withdrawal of the appeal on the matters of 
entitlement to service connection for warts on the hands, 
entitlement to service connection for a bilateral foot 
fungus, and entitlement to special monthly pension benefits 
based on the need for aid and attendance.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration relevant to such issues.  


ORDER

Service connection for disability due to retinitis pigmentosa 
is granted.

The appeal for entitlement to service connection for warts on 
the hands is dismissed.

The appeal for entitlement to service connection for a 
bilateral foot fungus is dismissed.  

The appeal for entitlement to special monthly pension 
benefits based on the need for aid and attendance is 
dismissed.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

